October 19, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
BP AMERICA INC., BP PLC AND BP AMERICA PRODUCTION COMPANY,
                           Appellants

NO. 14-15-01071-CV                     V.

   ESTRELLA SANTIAGO, INDIVIDUALLY AND AS NEXT FRIEND OF
             CHRISTIAN SANTIAGO, ET AL, Appellees
               ________________________________

      Today the Court heard appellants’ unopposed motion to dismiss the appeal
from the order signed by the court below on November 30, 2015. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.